UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MOHAMMED NAZIR BIN LEP,
        Petitioner,
                v.                                           Civil Action No. 09-0031 (JDB)
 BARACK OBAMA, et al.,
        Respondents.



                                             ORDER

       Upon consideration of [88] Respondents' Supplemental Motion to Deem Protected

Additional Words in the Proposed Public Factual Return for ISN 10022, and a review of the

proposed additional redaction submitted via Respondents' Appendix A, it is hereby ORDERED

that Respondents' Motion is GRANTED. The information identified by Respondents with green

highlighting is deemed protected, pursuant to paragraphs 10 and 34 of the Protective Order

governing this proceeding. It is further ORDERED that Respondents file on the public record,

through the Court's Electronic Case Filing system, a public version of the factual return

incorporating the changes the Court approves today.

       SO ORDERED.


                                                                     /s/
                                                            JOHN D. BATES
                                                          United States District Judge


Date: April 10, 2013